
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 248
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Kucinich (for
			 himself, Mr. Conyers,
			 Mr. Filner,
			 Mr. Jones,
			 Ms. Woolsey,
			 Mr. Capuano,
			 Mr. Johnson of Illinois,
			 Mr. Paul, Ms. Baldwin, Mr.
			 Grijalva, Mr. Massa,
			 Mr. Grayson,
			 Ms. Lee of California,
			 Ms. Pingree of Maine,
			 Mr. Davis of Illinois,
			 Ms. Clarke,
			 Mr. Serrano, and
			 Mr. Michaud) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Directing the President, pursuant to
		  section 5(c) of the War Powers Resolution, to remove the United States Armed
		  Forces from Afghanistan.
	
	
		1.Removal of United States
			 Armed Forces from AfghanistanPursuant to section 5(c) of the War Powers
			 Resolution (50 U.S.C. 1544(c)), Congress directs the President to remove the
			 United States Armed Forces from Afghanistan—
			(1)by no later than
			 the end of the period of 30 days beginning on the day on which this concurrent
			 resolution is adopted; or
			(2)if the President
			 determines that it is not safe to remove the United States Armed Forces before
			 the end of that period, by no later than December 31, 2010, or such earlier
			 date as the President determines that the Armed Forces can safely be
			 removed.
			
